El Juez Pbesidente Señob del Toko,
emitió la opinión del tribunal.
Florencio Borrero demandó a Cesáreo Ubarri en cobro de $614.20, alegando que el demandado adeudaba a José ■Rodríguez, dueño del establecimiento mercantil “Buxeda y Rodríguez,” la suma de $702, como saldo de una cuenta li-quidada el 1 de mayo de 1921; que Rodríguez cedió y tras-pasó su crédito al demandante por valor recibido, notificán-dose el traspaso al demandado, y que el demandado hizo tres abonos ascendentes a $87.78 dejando así pendiente el saldo reclamado que se ha negado a satisfacer no obstante los repetidos requerimientos que se le han hecho para ello.
. Contestó el demandado aceptando que era deudor de Ro-dríguez. pero negando que debiera la suma indicada. Negó el hecho del traspaso y su notificación. También que hi-ciera abonos al demandante ni .que fuera requerido de pago por el mismo. Y como materia constitutiva de oposición y *345'defensa, alegó que con. motivo de cierto embargo practicado en su establecimiento mercantil se reunieron todos sus acree-dores, entre ellos Rodríguez, y acordaron liacer una rebaja •de un setenta y cinco por ciento en cada una de sus acreen-cias, quedando de tal modo reducida su deuda para con Ro-dríguez a $175.57, suma que se obligó a pagarle en seis plazos mensuales, habiéndole satisfecho tres ascendentes a .$87.78.
Fue el,pleito a juicio y la corte finalmente dictó senten-cia declarando la demanda sin lugar. Apeló el demandante señalando en su alegato tres errores que más bien se re-fieren a los razonamientos del juez sentenciador contenidos ■en la opinión, que a la sentencia misma.
Después de un examen cuidadoso de los autos, creemos •que la decisión de este caso estriba enteramente en la apre-ciación de la prueba.
La evidencia del demandante consistió en la declaración -de José Rodríguez y en la suya propia. La del demandado en la declaración de Rodríguez, en la suya propia y en tres documentos.
¿Qué dijo Rodríguez, declarando como testigo dél deman-dante? Se expresó así: Que negocia en Arecibo en ferrete-ría y quincalla y conoce a Cesáreo Ubarri con quien sostuvo relaciones comerciales abriéndole una cuenta corriente que ■se liquidó en mayo 21, 1921, — según consta de un libro que mira, pero que no se ofreció como prueba — , hallándose pre-sente Ubarri, con un balance en contra del mismo de $702 ■que Ubarri quedó conforme en pagar; que posteriormente traspasó su crédito al demandante Borrero y notificó el tras-paso personalmente a Ubarri] que sabe que Ubarri hizo ■tres abonos dirigiendo los cheques a nombre del testigo, en-dosándolos el testigo a Borrero y cobrándolos éste; que no hizo arreglo alguno con Ubarri; ni asistió a reunión alguna de acreedores.
Y el demandante Borrero, dijo: que es comerciante; que-.Rodríguez le traspasó la cuenta de Ubarri; que notificó *346personalmente a Ubarri pero éste no quiso entenderse com él,- que Ubarri hizo abonos mandándolos directamente a Ro-dríguez y éste'endosándolos al testigo que los cobró. Al re-preguntarle el abogado del demandado cómo liabía notificado-la cesión, dónde y cuándo, contestó: “Verbalmente. — Frente a mi establecimiento en una ocasión y en otra ocasión no-recuerdo dónde fue. — No recuerdo la fecba tampoco.”
Llamado a declarar José Rodríguez como testigo del de-mandado, se le pidió que reconociera cierta carta dirigida por- él a Ubarri y así lo hizo, pero el juez no permitió que el demandado presentara la carta reconocida como prueba.. Se le pusieron de manifiesto entonces tres cheques firmados-por Ubarri y reconoció haberlos recibido, introduciéndolos-el demandado como prueba. Contestando a repreguntas del demandante respondió que los cheques fueron endosados por él a Borrero porque le había traspasado la cuenta.
Los repetidos cheques son por la misma suma de dinero,, uno expedido el 8 de julio de 1921, otro el 17 de agosto y otro el 4 de octubre del mismo año. Se transcribe el pri-mero. Dice:
“No. 74. — Arecibo, Puerto Rico, julio 8, 1923. — Banco Comercial de Puerto Rico, — Arecibo Branch. — Pay to the order of José Rodriguez, veinte y nueve 26/00 dollars.— (firmado) Cesáreo Ubarri. — . $29.26. (Hay un sello que dice: Banco Comercial de Puerto Rico, Arecibo, P. R. — Paid Jul. 9 1921.) Al respaldo: (firmado) José Rodríguez. — P. Borrero Cordero. — Páguese a la orden del Banco Co-mercial de Puerto Rico. — Banco Territorial y Agrícola de Puerto-Rico. — Arecibo, P. R., Jul. 9, 1921.- — E. Alcaraz, Director-Cajero.”'
Y, por último, declarando como su propio testigo, el de-mandado Ubarri manifestó: Que nunca ha tenido negocios-con el demandante Borrero; que sostuvo relaciones comer-ciales con Rodríguez; que nunca fué notificado por Rodrí-guez de la cesión de la cuenta que con él tenía; que se en-tendió siempre con Rodríguez y que éste le vendió la cuenta por el veinte y cinco por ciento para pagar en seis plazos-que todos sus acreedores se reunieron e hicieron un doeu-*347mentó, siendo el pago garantizado por Lanrito Estrella; que recibió ima carta de Rodríguez donde le decía que estaba apurado. Se le pone de manifiesto la carta y la reconoce. La otra parte admitió la autenticidad del documento, pero la corte se negó a admitirlo como prueba. El testigo enton-ces declaró que la carta decía “que le mandara los 29 pesos que correspondían al mes de octubre.” Insiste en que liubo un convenio por virtud del cual su deuda original quedó reducida a la cuarta parte, comprometiéndose a pagarla en seis plazos mensuales de $29.26, habiendo satisfecho tres..
Examinada en sí misma la evidencia del demandante es deficiente. Aunque no estamos conformes con la corte sen-tenciadora en que sea indispensable la evidencia escrita, pa-rece en verdad la apropiada en casos de esta naturaleza. No comprendemos cómo no se introdujo como prueba el li-bro o la parte pertinente del mismo que miró el testigo Ro-dríguez mientras declaraba. Y si se examina dicha eviden-cia en relación con la aportada por el demandado, el con-flicto surge en seguida en extremos esenciales. Y a nuestro juicio debe resolverse a favor del demandado porque los che-ques librados por éste en las épocas y por las sumas que ex-presan y dirigidos todos a Rodríguez, inclinan poderosa-mente la balanza en pro de la existencia del convenio afir-mado por el demandado y negado por el demandante. Otras circunstancias pudieran apuntarse.
Siendo ello así, procede la confirmación de la sentencia apelada, ya que está sostenida por las alegaciones y las pruebas.